Citation Nr: 0427968	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When the veteran filed his substantive appeal in December 
2002, he requested a videoconference hearing at the RO.  This 
proceeding would be before a Veterans Law Judge of the Board 
sitting in Washington, D.C.  A hearing was scheduled for 
November 2003, and it was indicated that the veteran failed 
to appear.  However, in a July 2004 letter, the veteran's 
representative maintained that the veteran did not receive 
notification of the scheduled hearing.  Therefore, the 
veteran still has a right to a videoconference hearing before 
the Board, and one must be scheduled.  38 C.F.R. §§ 20.700, 
20.704 (2003).

A review of the file shows that the veteran's entrance 
examination of July 1971 was negative for left ankle 
conditions and a reported history of left ankle injuries.  At 
the time of his flight physical in June 1974, the veteran 
gave a medical history of a left ankle fracture at the age of 
20.  The veteran was 20 years old during service.  Also, the 
medical records include a reported a history of left ankle 
surgery in 1972, which was during his active period of 
service.    

The post-service records show that the veteran has been 
diagnosed with post-traumatic osteoarthritis secondary to an 
injury.  The veteran has not been afforded a VA examination.  
A veteran is entitled to a complete VA medical examination 
that includes the requisite nexus opinion based on all 
possible evidence.  See 38 U.S.C.A. § 5103A(d).  Therefore, 
the veteran should be afforded a VA examination.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature, etiology and severity of his 
left ankle and back conditions.  It is 
imperative that the examiners review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current left ankle and back 
conditions are related to the veteran's 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder, including the service 
medical records and the post-service 
medical records.  The examiner should 
integrate the previous findings and 
diagnoses with current findings to obtain 
an accurate picture of the nature of any 
left ankle and back conditions diagnosed.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge as soon as possible.  Notify 
him of the date, time and location of his 
hearing, and put a copy of this letter in 
his claims file.  If, for whatever 
reason, he decides that he no longer 
wants this type of hearing (or any other 
type of hearing before the Board), then 
he should indicate this in writing and 
it, too, should be documented in his 
claims file.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


